 



Exhibit 10.2
ANADARKO RETIREMENT RESTORATION PLAN
(As Amended and Restated Effective as of November 7, 2007)

 



--------------------------------------------------------------------------------



 



Table of Contents

                  Description           Page
 
                Article I Purposes of the Plan     1  
 
                Article II Definitions     1  
 
                     2.01   Definitions     1  
 
  (a)   Act     1  
 
  (b)   Actuarial Equivalent     1  
 
  (c)   Affiliated Entity     1  
 
  (d)   Beneficiary     2  
 
  (e)   Code     2  
 
  (f)   Committee     2  
 
  (g)   Company     2  
 
  (h)   Directors     2  
 
  (i)   Eligible Employee     2  
 
  (j)   Employee     2  
 
  (k)   Employer     2  
 
  (l)   Employment     2  
 
  (m)   Limitations     2  
 
  (n)   Participant     2  
 
  (o)   Plan     2  
 
  (p)   Plan Year     2  
 
  (q)   Retirement Plan     3  
 
  (r)   Separation from Service     3  
 
  (s)   Specified Employee     3  
 
                Article III Administration     3  
 
                      3.01   Composition of Administrative Committee     3  
 
                      3.02   Administration of Plan     3  
 
                      3.03   Action by Committee     3  
 
                      3.04   Delegation     4  
 
                      3.05   Reliance Upon Information     4  
 
                      3.06   Indemnity of Plan Administration Employee     4  
 
                Article IV Eligibility     5  
 
                Article V Amount of Benefit     5  
 
                      5.01   General Benefits     5  
 
                      5.02   Supplemental Benefits     5  
 
                      5.03   Other Supplemental Benefits     6  

i

 



--------------------------------------------------------------------------------



 



             
 
            Article VI Payment of Benefits     6  
 
           
      6.01
  Lump Sum Benefit     6  
 
           
      6.02
  Payment Under Retirement Plan Before 2009     7  
 
           
      6.03
  Specified Employees     7  
 
            Article VII Participant’s Rights and Nature of Plan     7  
 
            Article VIII Amendment and Discontinuance     8  
 
            Article IX Claims Procedure     9  
 
           
      9.01
  Filing a Claim     9  
 
           
      9.02
  Denial of Claim     9  
 
           
      9.03
  Reasons for Denial     9  
 
           
      9.04
  Review of Denial     9  
 
           
      9.05
  Decision Upon Review     10  
 
           
      9.06
  Other Procedures     10  
 
           
      9.07
  Finality of Determinations; Exhaustion of Remedies     10  
 
           
      9.08
  Effect of Committee Action     11  
 
            Article X Miscellaneous     11  
 
           
      10.01
  Construction     11  
 
           
      10.02
  Powers of the Company     11  
 
           
      10.03
  Beneficiary Designations     12  
 
           
      10.04
  Limitation of Rights     12  
 
           
      10.05
  Distribution due to Qualified Domestic Relations Order     13  
 
           
      10.06
  Nonalienation of Benefits     13  
 
           
      10.07
  Facility of Payments     13  
 
           
      10.08
  Withholding of Taxes     13  
 
           
      10.09
  Adoption of Plan by Affiliated Entity     14  
 
           
      10.10
  Waiver     14  
 
           
      10.11
  Notice     14  
 
           
      10.12
  Severability     14  
 
           
      10.13
  Gender, Tense and Headings     14  
 
           
      10.14
  Governing Law     14  

ii

 



--------------------------------------------------------------------------------



 



ANADARKO RETIREMENT RESTORATION PLAN
(As Amended and Restated Effective as of November 7, 2007)
Article I
Purposes of the Plan
     The purposes of the Anadarko Retirement Restoration Plan (the “Plan”), as
sponsored by Anadarko Petroleum Corporation (the “Company”), are (i) to
recognize the value to the Company of the past and present services of the
Eligible Employees and (ii) to encourage their continued employment service by
providing benefits for their future retirement security. The Plan was created
because of certain Limitations which are imposed on the Retirement Plan by the
Code.
     The Plan is intended to constitute an unfunded “deferred compensation plan”
characterized as a “top-hat plan” for “a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Act. The Plan was originally effective as of January 1, 1995,
amended effective as of July 31, 2003, and is hereby amended and restated
generally effective as of November 7, 2007 (the “Effective Date”) except as may
be otherwise noted herein, primarily for the purposes of (i) incorporating
changes required by Code Section 409A, (ii) designating certain amounts held
under the Plan as being exempt from the requirements of Code Section 409A, and
(iii) incorporating other desired changes into the Plan. The Plan is intended to
comply with the requirements of Code Section 409A for nonqualified deferred
compensation plans and is to be construed in accordance with Code Section 409A
to avoid the imposition of any type of taxation under Code Section 409A.
Article II
Definitions
     2.01Definitions. Where the following words and phrases appear in this Plan
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
          (a) Act. The Employee Retirement Income Security Act of 1974, as
amended and the regulations and other authority issued thereunder by the
appropriate governmental authority.
          (b) Actuarial Equivalent. The equivalence of a benefit, as determined
by an actuary appointed by the Committee (“Actuary”), in terms of another
benefit utilizing such assumptions as in the aggregate represent the Actuary’s
best estimate of equivalent value for the purpose for which the determination is
being made.
          (c) Affiliated Entity. An entity which is affiliated by common
ownership or control with the Company.

 



--------------------------------------------------------------------------------



 



          (d) Beneficiary. Means the beneficiary or beneficiaries designated by
the Participant, in accordance with Section 10.03, to receive any amounts
distributable under the Plan upon his death.
          (e) Code. The Internal Revenue Code of 1986, as amended and the
regulations and other authority related thereto.
          (f) Committee. The Administrative Committee appointed by the Directors
to administer the Plan.
          (g) Company. Anadarko Petroleum Corporation or its successor in
interest.
          (h) Directors. The Board of Directors of the Company or the
Compensation and Benefits Committee of the Board of Directors.
          (i) Eligible Employee. An Employee who participates in the Retirement
Plan and whose benefits are reduced by Limitations or whose taxable compensation
has been reduced as a result of an election by the Employee to defer
compensation pursuant to a deferred compensation plan maintained by an Employer.
          (j) Employee. An Employee as defined in the Retirement Plan.
          (k) Employer. The Company or an Affiliated Entity which has adopted
the Plan.
          (l) Employment. Means that the individual is in employment as an
Employee. In this regard, neither the transfer of a Participant from employment
by an Employer to employment by an Affiliated Entity nor the transfer of a
Participant from employment by an Affiliated Entity to employment by an Employer
shall be deemed to be a Separation from Service by the Participant.
          (m) Limitations. The aggregate of the limitations imposed under Code
Sections 401(a)(17) and 415 plus any amounts deferred as the result of an
election by an Employee to defer compensation pursuant to a deferred
compensation plan maintained by an Employer.
          (n) Participant. Any Eligible Employee who has been designated by the
Committee to participate in the Plan or any other individual who has an accrued
benefit under the Plan which has not been fully distributed.
          (o) Plan. The Anadarko Retirement Restoration Plan, as it may be
amended from time to time.
          (p) Plan Year. The twelve consecutive month period commencing on
January 1 of each year.

2



--------------------------------------------------------------------------------



 



          (q) Retirement Plan. The Anadarko Retirement Plan, as amended from
time to time.
          (r) Separation from Service. The Participant’s separation from service
with the Employer and all Affiliated Entities, within the meaning of Code
Section 409A.
          (s) Specified Employee. Any Participant who is a “Specified Employee”
(as defined in Code Section 409A) upon his Separation from Service, as
determined by the Company or the Committee.
Article III
Administration
     3.01 Composition of Administrative Committee. The administrative committee
shall be comprised of such Employees as chosen by the Directors to constitute
such committee (the “Administrative Committee” or “Committee”). Each member of
the Committee shall serve at the pleasure of the Directors, and the Directors
may remove or replace a member of the Committee pursuant to procedures
established by the Directors.
     A member of the Committee may also be a Participant. A member of the
Committee who is also a Participant shall not vote or otherwise act on any
matter relating solely to himself.
     The members of the Committee shall not receive any special compensation for
serving in their capacities as members of the Committee but shall be reimbursed
by the Company for any reasonable expenses incurred in connection therewith. No
bond or other security need be required of the Committee or any member thereof.
     3.02 Administration of Plan. The Committee shall operate, administer,
interpret, construe and construct the Plan, including correcting any defect,
supplying any omission or reconciling any inconsistency. The Committee shall
have all powers necessary or appropriate to implement and administer the terms
and provisions of the Plan, including the power to make findings of fact. The
determination of the Committee as to the proper interpretation, construction, or
application of any term or provision of the Plan shall be final, binding, and
conclusive with respect to all Participants and other interested persons.
     3.03 Action by Committee. A majority of the members of the Committee shall
constitute a quorum for the transaction of business, and the vote of a majority
of those members present at any meeting at which a quorum is present shall
decide any question brought before the meeting and shall be the act of the
Committee. In addition, the Committee may take any other action otherwise proper
under the Plan by an affirmative vote, taken without a meeting, of a majority of
its members.

3



--------------------------------------------------------------------------------



 



     3.04 Delegation. The Committee may, in its discretion, delegate one or more
of its duties to its designated agents or to an Employee, but it may not
delegate its authority to make the determinations specified in Section 3.02.
     3.05 Reliance Upon Information. No member of the Committee shall be liable
for any decision, action, omission, or mistake in judgment, provided that he
acted in good faith in connection with the administration of the Plan. Without
limiting the generality of the foregoing, any decision or action taken by the
Committee (or member thereof) in reasonable reliance upon any information
supplied to it by the Directors, any Employee, the Employer’s legal counsel, the
Employer’s independent accountants or the Actuary, shall be deemed to have been
taken in good faith.
     The Committee (or an individual member thereof) may consult with legal
counsel, who may be counsel for the Employer or other counsel, with respect to
its obligations or duties hereunder, or with respect to any action, proceeding
or question at law, and shall not be liable with respect to any action taken or
omitted, in good faith, pursuant to the advice of such counsel.
     3.06 Indemnity of Plan Administration Employee. To the full extent
permitted by law, the Company shall defend, indemnify and hold harmless each
past, present and future member of the Committee and each other Employee who
acts in the capacity of an agent, delegate or representative of the Committee
under the Plan (hereafter, all such indemnified persons shall be jointly and
severally referred to as “Plan Administration Employee”) against, and each Plan
Administration Employee shall be entitled without further act on his part to
indemnity from the Company for, any and all losses, claims, damages, judgments,
settlements, liabilities, expenses and costs (and all actions in respect thereof
and any legal or other costs and expenses in giving testimony or furnishing
documents in response to a subpoena or otherwise), including the cost of
investigating, preparing or defending any pending, threatened or anticipated
action, claim, suit or other proceeding, whether or not in connection with
litigation in which the Plan Administration Employee is a party (collectively,
the “Losses”), as and when incurred, directly or indirectly, relating to, based
upon, arising out of, or resulting from his being or having been a Plan
Administration Employee; provided, however, that such indemnity shall not
include any Losses incurred by such Plan Administration Employee with respect to
any matters as to which he is finally adjudged in any such action, suit or
proceeding to have been guilty of gross negligence or intentional misconduct in
the performance of his duties as a Plan Administration Employee. The foregoing
right of indemnification shall be in addition to any liability or obligation
that any Employer may otherwise have to the Plan Administration Employee, and
shall be in addition to all other rights to which the Plan Administration
Employee may be entitled as a matter of law, contract, or otherwise.
     The Plan Administration Employee shall have the right to retain counsel of
its own choice to represent him, provided that such counsel is acceptable to the
Employer (which acceptance shall not be unreasonably withheld). The Company
shall pay the fees and expenses of such counsel, and such counsel shall to the
full extent consistent with its professional responsibilities cooperate with the
Employer and its counsel. The rights of

4



--------------------------------------------------------------------------------



 



indemnification under this Section 3.06 shall inure to the benefit of the
successors and assigns, and the heirs, executors, administrators and personal
representatives of each Plan Administration Employee, shall be in addition to
any liability or obligation that any Employer may otherwise have to the Plan
Administration Employee and shall be in addition to all other rights to which
the Plan Administration Employee may be entitled as a matter of law, contract,
or otherwise.
Article IV
Eligibility
     Before the start of a Plan Year, or at any other time and from time to
time, the Committee, in its sole discretion, shall designate the Participants
and the effective date and other terms and conditions of participation;
provided, however, an Employee may be a Participant only if the Committee
determines that such individual is “a member of a select group of management or
highly compensated employees” of the Employer within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Act.
Article V
Amount of Benefit
     5.01 General Benefits. The benefits payable under this Plan to a
Participant (or Beneficiary thereof) shall be paid at the time and in the manner
described in Article VI based upon an amount equal to the Actuarial Equivalent
of the excess, if any of (a) over (b), where:

  (a)   is the benefit that would have been payable to such Participant or
Beneficiary under the Retirement Plan if the provisions of the Retirement Plan
were administered without regard to the Limitations; and     (b)   is the
benefit, if any, that is in fact payable to such Participant or Beneficiary
under the Retirement Plan.

Benefits determined under this Section 5.01 shall be computed by the Actuary in
accordance with the foregoing and with the objective that such recipient should
receive under the Plan and the Retirement Plan that total aggregate amount which
would have been payable to that recipient solely under the Retirement Plan but
without regard to imposition of the Limitations. The benefits provided under
this Plan shall be subject to the same vesting schedule that applies to the
Participant under the Retirement Plan, and he shall thus vest hereunder on the
same terms as provided in the Retirement Plan but subject to Schedule A.
     5.02 Supplemental Benefits. In the case of a Participant who would have
been entitled to supplemental benefits under the Retirement Plan but for the
fact that his compensation for the calendar year ending December 31, 2002
exceeded the $200,000 limit under the terms of the Retirement Plan, such
Participant shall be entitled to a

5



--------------------------------------------------------------------------------



 



supplemental benefit under this Plan as determined in accordance with the
formula described in this Section 5.02.
     If the Employment of a Participant is terminated and (1) such termination
is designated by the Employer, in its sole discretion, as being part of a
“reduction in force program,” (2) the Participant’s designated termination date
occurs on or after July 31, 2003 and on or before December 31, 2003, and (3) as
of the designated termination date, the Participant had attained the age of 45,
completed 5 or more years of Vesting Service (as defined in the Retirement Plan)
and the sum of the Participant’s age and Vesting Service equals or exceeds 60,
such Participant will qualify for an early retirement benefit under the
Retirement Plan commencing as of his Normal Retirement Date (as defined in the
Retirement Plan) or as of the first day of the first month coinciding with or
next following the date he attains the age of 55 or the first date of any
subsequent month pursuant to the terms of the Retirement Plan, reduced as
described under the Retirement Plan. Such Participant’s Annuity Starting Date
(as defined in the Retirement Plan) shall be as described under the Retirement
Plan. A Participant who satisfied the conditions in clauses (1), (2), and (3) of
the previous sentence shall not be eligible for the supplemental benefit under
the Retirement Plan if his compensation for the calendar year ending
December 31, 2002 exceeded the $200,000 limit under the terms of the Retirement
Plan, and thus such Participant shall receive the Actuarial Equivalent of such
supplemental benefits under this Plan in the manner, and at the time, as
prescribed in Article VI.
     5.03 Other Supplemental Benefits. Upon Separation from Service, the Company
shall pay or cause to be paid to such Participant (or his Beneficiary) other
supplemental benefits as determined by the Directors and contained in any other
Employer-provided plan or program or in the Participant’s employment contract or
other agreement with the Employer; provided that such supplemental benefits for
each Participant entitled to such other supplemental benefits are set forth on
Schedule A attached and incorporated into this Plan for all purposes (which may
be amended or supplemented from time to time), including the amount, type, and
terms and conditions of such other supplemental benefits. Other supplemental
benefits under this Section 5.03 shall be vested and nonforfeitable to the
extent provided in the applicable Employer-paid plan or program, the
Participant’s employment contract or other agreement with the Employer, or as
set forth on Schedule A to the Plan. Notwithstanding the foregoing, this
Section 5.03 shall not be construed to provide duplicate other supplemental
benefits under the Plan, or under any such applicable Employer-provided plan or
program, or the Participant’s employment contract or other agreement with the
Employer, or as set forth on Schedule A to the Plan, to or on behalf of any
Participant or Beneficiary.
Article VI
Payment of Benefits
     6.01 Lump Sum Benefit. Subject to Sections 6.02 and 6.03, the form of the
benefits payable under Article V shall be a cash lump sum payment that is made
within ninety (90) days after the date of the Participant’s Separation from
Service.

6



--------------------------------------------------------------------------------



 



     6.02 Payment Under Retirement Plan Before 2009. If a Participant (a) incurs
a Separation from Service after December 31, 2004 and (b) receives or commences
receipt of any pension benefits payment under the Retirement Plan at any time
before January 1, 2009, such Participant (or his Beneficiary) shall receive his
benefits under this Plan in a cash lump sum payment that is made within ninety
(90) days from the date that benefits are paid, or commence to be paid, under
the terms of the Retirement Plan. If a Participant (a) incurs a Separation from
Service after December 31, 2004 and (b) does not receive or commence receipt of
any pension benefits payment under the Retirement Plan at any time before
January 1, 2009, such Participant (or his Beneficiary) shall receive his
benefits under this Plan in a cash lump sum payment that is made within ninety
(90) days after December 31, 2008.If a Participant incurs a Separation from
Service before January 1, 2005, such Participant (or his Beneficiary) shall
receive his benefits under this Plan in a cash lump sum payment within ninety
(90) days from the date that benefits are paid, or commence to be paid, under
the terms of the Retirement Plan, regardless of whether or not such benefits are
paid, or commence to be paid, under the Retirement Plan before January 1, 2009.
     6.03 Specified Employees. Notwithstanding anything in this Plan to the
contrary, if the payment of any benefit under this Article VI would be subject
to taxation under Code Section 409A because the timing of such payment is not
delayed to the extent required under Code Section 409A for a Specified Employee
upon his Separation from Service, then if the Participant is a Specified
Employee, any such payment that the Participant would otherwise be entitled to
receive during the first six (6) months following his Separation from Service
shall be accumulated and paid, within ninety (90) days after the date that is
six months following the date of his Separation from Service, or such earlier
date upon which such amount can be paid or provided under Code Section 409A
without being subject to such additional taxes and interest such as, for
example, due to the death of Participant.
Article VII
Participant’s Rights and Nature of Plan
     Benefits payable under the Plan shall be a general, unsecured obligation of
the Company to be paid by the Company from its own general assets, and such
payments shall not (a) impose any obligation upon the Retirement Plan; (b) be
paid by the Retirement Plan; or (c) have any effect whatsoever upon the
Retirement Plan or the payment of benefits under the Retirement Plan. No
Participant or his Beneficiary shall have any title to or beneficial ownership
in any assets which the Company may earmark to pay benefits hereunder.
     No amounts in respect of such benefits are required to be set aside or held
in trust, and no recipient of any benefits shall have any right to have the
benefit paid out of any particular assets of the Company; provided, however,
nothing herein shall be construed to prevent a transfer of funds to a grantor
trust (pursuant to applicable Code provisions) for the purpose of paying any
benefits under this Plan. Any grantor trust established by the Company for
benefits under this Plan shall be subject to the claims of the Company’s general
and unsecured creditors in the event that the Company becomes insolvent. The

7



--------------------------------------------------------------------------------



 



Company intends that any such grantor trust shall constitute an unfunded
arrangement and thus not affect, in any way, the status of this Plan as an
unfunded plan that is maintained to provide deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Act.
Article VIII
Amendment and Discontinuance
     The Directors or Committee may, in their absolute discretion, from time to
time, amend, suspend or terminate in whole or in part, and if terminated,
reinstate any or all of the provisions of this Plan, except that no amendment,
suspension or termination may apply so as to reduce the payment to any
Participant (or Beneficiary) of any benefit under this Plan that was earned and
accrued prior to the effective date of such amendment, suspension or
termination, unless the particular Participant (or Beneficiary) consents to such
reduction in writing.
     Notwithstanding the immediately preceding paragraph, the Plan may be
amended by the Directors or the Committee at any time if required to ensure that
the Plan is characterized as a “top-hat plan” of deferred compensation
maintained for a select group of management or highly compensated employees as
described in Sections 201(2), 301(a)(3), and 401(a)(1) of the Act, or the
requirements of the Code for nonqualified deferred compensation plans including
Code Section 409A. No such amendment for this exclusive purpose shall be
considered prejudicial to the interest of a Participant or a Beneficiary
hereunder.
     Upon termination of the Plan, distribution of benefits shall be made to
Participants and Beneficiaries, as applicable, in the manner and at the time
described in the Plan, unless one of the following termination events occurs, in
which case, all such amounts shall be distributed in a lump sum upon
termination, or upon the earliest date allowable under Code Section 409A:
(1) the Company’s termination and liquidation of the Plan within twelve
(12) months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A);
(2) the Company’s termination and liquidation of the Plan pursuant to
irrevocable action taken by the Company within the thirty (30) days preceding or
twelve (12) months following a change in control event (within the meaning of
Code Section 409A), provided that all agreements, methods, programs, and other
arrangements sponsored by the Company that are aggregated under Code
Section 409A are terminated and liquidated with respect to each Participant or
Beneficiary who experiences the change in control event; or (3) the Company’s
termination and liquidation of the Plan, provided that (a) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Company, (b) the Company terminates and liquidates all agreements, methods,
programs, and other arrangements sponsored by the Company that would be
aggregated under Code Section 409A if the same Participant had deferrals of
compensation under all of the agreements, methods, programs, and other
arrangements sponsored by the Company that are terminated and liquidated, (c) no
payments in liquidation of the Plan are made within twelve (12) months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan other than

8



--------------------------------------------------------------------------------



 



payments that would have been payable absent the termination and liquidation,
and (d) the Company does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under Code Section 409A if the same Participant
participated in both plans, at any time within three (3) years following the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan.
Article IX
Claims Procedure
     9.01 Filing a Claim. A Participant or his authorized representative may
file a claim for benefits under the Plan (hereafter, referred to as a
“Claimant”). Any claim must be in writing and submitted to the Committee at such
address as may be specified from time to time. Claimants will be notified in
writing of approved claims, which will be processed as claimed. A claim is
considered approved only if its approval is communicated in writing to the
Claimant.
     9.02 Denial of Claim. In the case of the denial of a claim respecting
benefits paid or payable with respect to a Participant, a written notice will be
furnished to the Claimant within 90 days of the date on which the claim is
received by the Committee. If special circumstances (such as for a hearing)
require a longer period, the Claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.
     9.03 Reasons for Denial. A denial or partial denial of a claim will be
dated and signed by the Committee and will clearly set forth:
          (a) the specific reason or reasons for the denial;
          (b) specific reference to pertinent Plan provisions on which the
denial is based;
          (c) a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
          (d) an explanation of the procedure for review of the denied or
partially denied claim set forth below, including the claimant’s right to bring
a civil action under Section 502(a) of the Act following an adverse benefit
determination on review.
     9.04 Review of Denial. Upon denial of a claim, in whole or in part, the
Claimant or his duly authorized representative will have the right to submit a
written request to the Committee for a full and fair review of the denied claim
by filing a written notice of appeal with the Committee within 60 days of the
receipt by the Claimant of written notice of the denial of the claim. A Claimant
or the Claimant’s authorized representative will have, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits and may submit issues
and comments in writing. The review will take into

9



--------------------------------------------------------------------------------



 



account all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
     If the Claimant fails to file a request for review within 60 days of the
denial notification, the claim will be deemed abandoned and the Claimant
precluded from reasserting it. If the Claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.
     9.05 Decision Upon Review. The Committee will provide a prompt written
decision on review to the Claimant. If the claim is denied on review, the
decision shall set forth:
          (a) the specific reason or reasons for the adverse determination;
          (b) specific reference to pertinent Plan provisions on which the
adverse determination is based;
          (c) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits; and
          (d) a statement describing any voluntary appeal procedures offered by
the Plan and the Claimant’s right to obtain the information about such
procedures, as well as a statement of the Claimant’s right to bring an action
under Section 502(a) of the Act.
     A decision will be rendered no more than 60 days after the Committee’s
receipt of the request for review, except that such period may be extended for
an additional 60 days if the Committee determines that special circumstances
(such as for a hearing) require such extension. If an extension of time is
required, written notice of the extension will be furnished to the Claimant
before the end of the initial 60-day period.
     To the extent of its responsibility to review the denial of benefit claims,
the Committee will have full authority to interpret and apply in its discretion
the provisions of the Plan. The decision of the Committee will be final and
binding upon any and all Claimants, including, but not limited to, the
Participant and any other individual making a claim through him.
     9.06 Other Procedures. Notwithstanding the foregoing, the Committee may, in
its discretion, adopt different procedures for different claims without being
bound by past actions. Any procedures adopted, however, shall be designed to
afford a Claimant a full and fair review of his claim and shall comply with
applicable regulations under the Act.
     9.07 Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Article IX shall be final and binding on all parties. No legal action for
benefits under the

10



--------------------------------------------------------------------------------



 



Plan shall be brought unless and until the Claimant has exhausted his remedies
under this Section. In any such legal action, the Claimant may only present
evidence and theories which the Claimant presented during the claims procedure.
Any claims which the Claimant does not in good faith pursue through the review
stage of the procedure shall be treated as having been irrevocably waived.
Judicial review of a Claimant’s denied claim shall be limited to a determination
of whether the denial was an abuse of discretion based on the evidence and
theories the Claimant presented during the claims procedure. Any suit or legal
action initiated by a Claimant under the Plan must be brought by the Claimant no
later than one year following a final decision on the claim for benefits by the
Committee. The one-year limitation on suits for benefits will apply in any forum
where a Claimant initiates such suit or legal action.
     9.08 Effect of Committee Action. The Plan shall be interpreted by the
Committee in accordance with the terms of the Plan and their intended meanings.
However, the Committee shall have the discretion to make any findings of fact
needed in the administration of the Plan, and shall have the discretion to
interpret or construe ambiguous, unclear or implied (but omitted) terms in any
fashion they deem to be appropriate in their sole judgment. The validity of any
such finding of fact, interpretation, construction or decision shall not be
given de novo review if challenged in court, by arbitration or in any other
forum, and shall be upheld unless clearly arbitrary or capricious. To the extent
the Committee has been granted discretionary authority under the Plan, the
Committee’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter. If, due to errors in drafting, any
Plan provision does not accurately reflect its intended meaning, as demonstrated
by consistent interpretations or other evidence of intent, or as determined by
the Committee in it sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by the Committee in a fashion
consistent with its intent, as determined by the Committee in its sole
discretion. The Committee may amend the Plan retroactively to cure any such
ambiguity. This Section 9.08 may not be invoked by any person to require the
Plan to be interpreted in a manner which is inconsistent with its interpretation
by the Committee. All actions taken and all determinations made in good faith by
the Committee shall be final and binding upon all persons claiming any interest
in or under the Plan.
Article X
Miscellaneous
     10.01 Construction. The Plan is (a) an unfunded plan which is not intended
to meet the qualification requirements of Code Section 401(a), and (b) designed
to provide benefits to Participants after the Limitations are exceeded. All
terms and provisions of the Plan shall be construed and constructed in
accordance with such intent.
     10.02 Powers of the Company. The existence of outstanding and unpaid
benefits under the Plan shall not affect in any way the right or power of the
Employer to make or authorize any adjustments, recapitalization, reorganization
or other changes in the Employer’s capital structure or in its business, or any
merger or consolidation of the Employer, or any issue of bonds, debentures,
common or preferred stock, or the

11



--------------------------------------------------------------------------------



 



dissolution or liquidation of the Employer, or any sale or transfer of all or
any part of their assets or business, or any other act or corporate proceeding,
whether of a similar character or otherwise.
     10.03 Beneficiary Designations. The Beneficiary designation for a
Participant shall be the same as his Beneficiary designation under the
Retirement Plan. If no valid Beneficiary designation exists at the time of the
Participant’s death under the Retirement Plan, then the designation of a
Beneficiary will follow the default provisions of the Retirement Plan if the
Participant is a participant in the Retirement Plan at the time of his death.
     In the event an Eligible Employee, upon becoming a Participant, is not a
participant in the Retirement Plan, he may file with the Committee (or its
delegate) a designation of one or more Beneficiaries to whom benefits otherwise
payable to the Participant shall be made prior to the complete distribution of
his benefits under the Plan. Such a Beneficiary designation shall be on the form
prescribed by the Committee and shall be effective when received and accepted by
the Committee. A Participant who is not a participant in the Retirement Plan
may, from time to time, revoke or change his Beneficiary designation by filing a
new designation form with the Committee. The last valid designation received by
the Committee shall be controlling; provided, however, that no Beneficiary
designation, or change or revocation thereof, shall be effective unless received
prior to the Participant’s death, and shall not be effective as of a date prior
to its receipt or if the Participant is a participant in the Retirement Plan at
the time of his death..
     If no valid Beneficiary designation exists at the time of the Participant’s
death under the foregoing provisions of this Section 10.03 or if no designated
Beneficiary under this Plan survives the Participant, or if such designation
conflicts with applicable law, benefits shall be paid to the Participant’s
surviving lawful spouse, if any. If there is no surviving spouse, then payment
of benefits shall be made to the executor or administrator of the Participant’s
estate, or if there is no administration on Participant’s estate, in accordance
with the laws of descent and distribution. If the Committee is in doubt as to
the right of any person to receive such amount, it may direct that the amount be
paid into any court of competent jurisdiction in an interpleader action, and
such payment shall be a full and complete discharge of any liability or
obligation under the Plan to the full extent of such payment.
     10.04 Limitation of Rights. Nothing in this Plan shall be construed to:
          (a) Give any individual who is an Employee any right to be a
Participant unless and until such person has been designated as such by the
Committee;
          (b) Give any Participant any rights, other than as an unsecured
general creditor of the Employer, with respect to any benefits accrued under the
Plan until such amounts are actually distributed to him;
          (c) Limit in any way the right of the Employer to terminate a
Participant’s Employment with the Employer;

12



--------------------------------------------------------------------------------



 



          (d) Give a Participant or any other person any interest in any fund or
in any specific asset of the Employer;
          (e) Give a Participant or any other person any interests or rights
other than those of an unsecured general creditor of the Employer;
          (f) Be evidence of any agreement or understanding, express or implied,
that the Employer will employ a Participant in any particular position, at any
particular rate of remuneration, or for any particular time period; or
          (g) Create a fiduciary relationship between the Participant and the
Directors Employer and/or Committee.
     10.05 Distribution due to Qualified Domestic Relations Order. A
distribution may be allowed for a “qualified domestic relations order” (“QDRO”)
as described in Code Section 414(p). The Committee shall establish procedures to
determine whether any domestic relations order submitted to the Committee is a
QDRO and to administer distributions under any valid QDROs. If the Committee, in
its discretion, determines a domestic relations order to be a QDRO, the
Committee shall direct payment hereunder as it deems necessary to comply with
such QDRO.
     10.06 Nonalienation of Benefits. No right or benefit under this Plan shall
be subject to anticipation, alienation, sale, assignment, pledge, encumbrance,
or charge, and any attempt to anticipate, alienate, sell, assign, pledge,
encumber, or charge the same will be void and without effect. No right or
benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities or torts of the person entitled to such benefits. The
previous sentence shall not preclude (a) the Participant from designating a
Beneficiary to receive any benefit payable hereunder upon his death or (b) the
executors, administrators, or other legal representatives of the Participant or
his estate from assigning any rights hereunder to the person or persons entitled
thereto.
     10.07 Facility of Payments. If the Committee determines that any person
entitled to payment under the Plan is physically or mentally incompetent to
receive such payment, the Committee shall direct the payment to the legal
guardian or other personal representative of such person for the use and benefit
of such person. If the Committee for any reason is unable to determine with
reasonable certainty the proper person to pay pursuant to the immediately
preceding sentence, the Committee may direct that any amounts due hereunder be
paid into a court of competent jurisdiction in an interpleader proceeding for
purposes of being directed by such court as to the proper disposition of such
amounts. Any such payment shall be a full and complete discharge of any
liability or obligation under the Plan.
     10.08 Withholding of Taxes. Participant hereby acknowledges and agrees
that, as a result of any (a) deferral under this Plan or (b) payment received
under this Plan, the Participant is solely responsible for any and all
(i) federal, state and local income taxes and (ii) FICA and Medicare taxes
ordinarily paid by Participant as an Employee. The Employer is hereby authorized
to withhold from any amount payable hereunder any

13



--------------------------------------------------------------------------------



 



applicable withholding taxes and to take such other action as may be necessary
or desirable, in the opinion of the Employer, to satisfy all obligations for the
withholding and payment of such taxes.
     10.09 Adoption of Plan by Affiliated Entity. Any Affiliated Entity may
adopt the Plan with the consent of the Directors or the Committee, effective as
of the date specified therein. Any Employer, other than the Company, which has
adopted the Plan shall not be responsible for the administration of the Plan.
     10.10 Waiver. No term or condition of this Plan shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Plan, except by written instrument of the party charged with
such waiver or estoppel. No such written waiver shall be deemed a continuing
waiver unless specifically stated therein, and each such waiver shall operate
only as to the specific term or condition waived and shall not constitute a
waiver of such term or condition for the future or as to any act other than that
specifically waived.
     10.11 Notice. Any notice required or permitted to be given under this Plan
shall be sufficient if in writing and delivered via telecopier, messenger, or
courier with appropriate proof of receipt, or sent by U.S. registered or
certified or registered mail, return receipt requested, to the appropriate
person or entity at the address last furnished by such person or entity. Such
notice shall be deemed given as of the date of delivery to the recipient or, if
delivery is made by U.S. mail, as of the date shown on the receipt for
registration or certification.
     10.12 Severability. In the event that any provision of the Plan is declared
invalid in a final decree or order issued by a court of competent jurisdiction,
such declaration shall not affect the validity of the other provisions of the
Plan which shall remain in full force and effect.
     10.13 Gender, Tense and Headings. Whenever the context requires, words of
the masculine gender used herein shall include the feminine and neuter, and
words used in the singular shall include the plural. The words “hereof,”
“hereunder,” “herein,” and similar compounds of the word “here” shall refer to
the entire Plan and not to any particular term or provision of the Plan.
Headings of Articles and Sections, as used herein, are inserted solely for
convenience and reference and shall not affect the meaning, interpretation or
scope of the Plan.
     10.14 Governing Law. The Plan shall be subject to and governed by the laws
of the State of Texas (other than its laws relating to choice of laws), except
to the extent preempted by ERISA, the Code or other controlling federal law.
[Signature page follows.]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Anadarko Petroleum Corporation has caused this amended
and restated Plan to be adopted and executed by its duly authorized officer, on
this 13th day of November, 2007, to be effective as of November 7, 2007.

                 
 
                ANADARKO PETROLEUM CORPORATION       ATTEST:
 
               
 
               
By:
  /s/ Preston Johnson, Jr.       By:   /s/ Lynn V. Moffett
 
               
 
               
Name:
  Preston Johnson, Jr.       Name:   Lynn V. Moffett
 
               
 
               
Title:
  VP       Title:   HR Advisor
 
               

15



--------------------------------------------------------------------------------



 



Anadarko Retirement Restoration Plan
Schedule A
This Schedule A forms a part of the Anadarko Retirement Restoration Plan, as
amended from time to time (the “Plan”). The provisions of this Schedule A shall
apply only to those Participants who are named herewith.
Supplemental Benefits for Robert K. Reeves
Plan Supplemental Benefit
If Mr. Reeves remains employed by the Company at least until December 12, 2012
(attainment of age 55), then the benefit payable, as described in Section 5.01
of the Plan, shall be determined such that his aggregate benefits under the
Retirement Plan and the Plan, and any successors thereto (collectively, the
“Pension Plans”), are equal to the aggregate benefits to which he would have
been entitled under the Pension Plans, if his years of Credited Service (as such
term is defined in the Retirement Plan) with the Company (but not his age) were
increased by five (“Retiree Supplemental Benefit”). The Retiree Supplemental
Benefit payable under this paragraph shall be paid at the same time or times as
Mr. Reeves’ benefit under the Plan.
Retiree Medical and Dental Supplemental Benefit
If Mr. Reeves remains employed by the Company at least until December 12, 2012
(attainment of age 55), then Mr. Reeves’ benefits under the Company’s retiree
medical and dental plans shall be determined as if his years of service with the
Company were increased by five (“Medical Supplemental Benefit”). Upon his
Separation from Service, he will be entitled to receive a lump sum payment under
the Plan with the present value being computed by discounting to Mr. Reeves’
date of termination, the projected Company paid retiree medical and dental
premiums from his date of termination through December 12, 2022 (attainment of
age 65), (i.e., the value of the Company subsidized portion of retiree medical
and dental benefits) using a discount rate that is equivalent to the interest
rate used to determine lump sum distributions under the Plan. For purposes of
the aforementioned present value calculation, such calculation shall be
performed by an accredited and certified actuarial firm, as designated by the
Company. The Medical Supplemental Benefit payable under this paragraph shall be
paid at the same time or times as Mr. Reeves’ benefit under the Plan.
If, at the time of Mr. Reeves’ termination of employment, the Company no longer
provides subsidized pre-65 retiree medical and dental benefits, then the
aforementioned lump sum payment will not be made. If, at the time of Mr. Reeves’
termination of employment, Mr. Reeves is otherwise eligible for subsidized
retiree medical and dental benefits, then the aforementioned lump sum payment
will not be made.

 



--------------------------------------------------------------------------------



 



For purposes of this Schedule A, the additional years of service provided under
the previous two paragraphs are, collectively, referred to as the “Special
Service Credit.”
Application of “Special Service Credit” due to Death, Disability or Termination
Without Cause
If Mr. Reeves’ employment with the Company is terminated due to death,
disability or without cause prior to December 12, 2012, then the Special Service
Credit shall not be applicable. However, in the case of disability, the Special
Service Credit shall be applicable, if on December 12, 2012, Mr. Reeves is
accruing disability benefits under the Retirement Plan.
Application of “Special Service Credit” upon a Change of Control
If Mr. Reeves’ employment with the Company is terminated due to a Change of
Control (“COC”), as defined in Mr. Reeves’ Key Employee Change of Control
Contract (the “COC Contract”), then the Special Service Credit shall be applied
as follows:

•   If a termination of employment due to a COC occurs before December 12, 2012,
then the benefit payable, as described in Section 5.01 of the Plan, shall be
determined such that his aggregate benefits under the Pension Plans is equal to
the aggregate benefits to which he would have been entitled under the Pension
Plans, if his years of Credited Service (as such term is defined in the
Retirement Plan) with the Company (but not his age) were increased by two.

2



--------------------------------------------------------------------------------



 



Supplemental Benefits for Robert A. Walker, Jr.
Plan Supplemental Benefit
If Mr. Walker remains employed by the Company at least until February 20, 2012
(attainment of age 55), then the benefit payable, as described in Section 5.01
of the Plan, shall be determined such that his aggregate benefits under the
Retirement Plan and the Plan, and any successors thereto (collectively, the
“Pension Plans”), are equal to the aggregate benefits to which he would have
been entitled under the Pension Plans, if his years of Credited Service (as such
term is defined in the Retirement Plan) with the Company (but not his age) were
increased by eight (“Retiree Supplemental Benefit”). The Retiree Supplemental
Benefit payable under this paragraph shall be paid at the same time or times as
Mr. Walker’s benefit under the Plan.
Retiree Medical and Dental Supplemental Benefit
If Mr. Walker remains employed by the Company at least until February 20, 2012
(attainment of age 55), then Mr. Walker’s benefits under the Company’s retiree
medical and dental plans shall be determined as if his years of service with the
Company were increased by eight (“Medical Supplemental Benefit”). Upon his
Separation from Service, he will be entitled to receive a lump sum payment under
the Plan with the present value being computed by discounting to Mr. Walker’s
date of termination, the projected Company paid retiree medical and dental
premiums from his date of termination through February 20, 2022 (attainment of
age 65) (i.e., the value of the Company subsidized portion of retiree medical
and dental benefits) using a discount rate that is equivalent to the interest
rate used to determine lump sum distributions under the Plan. For purposes of
the aforementioned present value calculation, such calculation shall be
performed by an accredited and certified actuarial firm, as designated by the
Company. The Medical Supplemental Benefit payable under this paragraph shall be
paid at the same time or times as Mr. Walker’s benefit under the Plan.
If, at the time of Mr. Walker’s termination of employment, the Company no longer
provides subsidized pre-65 retiree medical and dental benefits, then the
aforementioned lump sum payment will not be made. If, at the time of
Mr. Walker’s termination of employment, Mr. Walker is otherwise eligible for
subsidized retiree medical and dental benefits, then the aforementioned lump sum
payment will not be made.
For purposes of this Schedule A, the additional years of service provided under
this Schedule A are, collectively, referred to as the “Special Service Credit.”
Application of “Special Service Credit” due to Death, Disability or Termination
Without Cause
If Mr. Walker’s employment with the Company is terminated due to death,
disability or without cause prior to February 20, 2012, then the Special Service
Credit shall not be applicable. However, in the case of disability, the Special
Service Credit shall be

3



--------------------------------------------------------------------------------



 



applicable, if on February 20, 2012, Mr. Walker is accruing disability benefits
under the Retirement Plan.
Application of “Special Service Credit” upon a Change of Control
If Mr. Walker’s employment with the Company is terminated due to a Change of
Control (“COC”), as defined in Mr. Walker’s Key Employee Change of Control
Contract (the “COC Contract”), then the Special Service Credit shall be applied
as follows:

•   If a termination of employment due to a COC occurs before February 20, 2012,
then the benefit payable, as described in Section 5.01 of the Plan, shall be
determined such that his aggregate benefits under the Pension Plans is equal to
the aggregate benefits to which he would have been entitled under the Pension
Plans, if his years of Credited Service (as such term is defined under the
Retirement Plan) with the Company (but not his age) were increased by five.

4



--------------------------------------------------------------------------------



 



Supplemental Benefits for James T. Hackett
Retiree Medical and Dental Supplemental Benefit
If Mr. Hackett remains employed by the Company at least until December 3, 2008,
then the Special Pension Service Crediting under section 3.4 of Mr. Hackett’s
Employment Agreement, dated December 11, 2006, shall be applied toward
determining Mr. Hackett’s eligibility for benefits under the Company’s retiree
medical and dental plans (“Medical Supplemental Benefit”). Upon his Separation
from Service, he will be entitled to receive a lump sum payment under the Plan
with the present value being computed by discounting to Mr. Hackett’s date of
termination, the projected Company paid retiree medical and dental premiums from
his date of termination through February 3, 2019 (attainment of age 65), (i.e.,
the value of the Company subsidized portion of retiree medical and dental
benefits) using a discount rate that is equivalent to the interest rate used to
determine lump sum distributions under the Plan. For purposes of the
aforementioned present value calculation, such calculation shall be performed by
an accredited and certified actuarial firm, as designated by the Company. The
Medical Supplemental Benefit payable under this paragraph shall be paid at the
same time or times as Mr. Hackett’s benefit under the Plan.
If, at the time of Mr. Hackett’s termination of employment, the Company no
longer provides subsidized pre-65 retiree medical and dental benefits, then the
aforementioned lump sum payment will not be made. If, at the time of
Mr. Hackett’s termination of employment, Mr. Hackett is otherwise eligible for
subsidized retiree medical and dental benefits, then the aforementioned lump sum
payment will not be made.
For purposes of this Schedule A, the additional years of service above is
referred to as the “Special Service Credit.”
Application of “Special Service Credit” — Termination of Employment Prior to
December 3, 2008
If Mr. Hackett’s employment with the Company is terminated due to death,
disability, voluntary resignation or termination for cause prior to December 3,
2008, then the Special Service Credit shall not be applicable. However, in the
case of disability, the Special Service Credit shall be applicable, if on
December 3, 2008, Mr. Hackett is accruing disability benefits under the
Retirement Plan. If Mr. Hackett’s employment with the Company is terminated due
to Good Reason or Without Cause (as defined in Mr. Hackett’s Employment
Agreement), then the Special Service Credit shall be applicable.

5



--------------------------------------------------------------------------------



 



Application of “Special Service Credit” — Termination of Employment on or after
December 3, 2008
In all termination scenarios, the Special Service Credit shall be applicable,
except in the case of Mr. Hackett’s voluntary resignation of employment or a
termination for cause prior to February 3, 2009 (attainment of age 55).
Application of “Special Service Credit” upon a Change of Control
If Mr. Hackett’s employment with the Company is terminated due to a Change of
Control (“COC”), as defined in Mr. Hackett’s Employment Agreement, then the
Special Service Credit shall be applicable.

6